Citation Nr: 0708714	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in January 2007.  
During this hearing, the veteran raised additional claims for 
a shaving condition, back condition, bilateral feet condition 
and right ankle condition.  These claims are referred back to 
the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

In a completed September 2003 physician questionnaire 
evaluating the veteran's psychiatric condition, the private 
physician, who had been the veteran's primary provider of 
psychiatric care for the past six months, diagnosed the 
veteran with PTSD and opined that his condition was related 
to his military service.  

In an updated completed May 2005 physician questionnaire 
evaluating the veteran's psychiatric condition, the private 
physician, who had been the veteran's primary provider of 
psychiatric care for the past eleven months, confirmed the 
diagnosed PTSD and opined that his condition was related to 
his military service.  

During his hearing in January 2007, the veteran testified 
that the first night he was in the Republic of Vietnam, in 
January 1971, he was placed on guard duty and that his camp 
received an enemy rocket attack.  

The veteran also testified that around April or May 1971, his 
unit was called to support at "Hill 55."  He reported that 
Hill 55 received enemy rocket attack during one of the nights 
his unit provided support.  The next morning, his Sergeant 
ordered the veteran to drive a supply truck up the hill to 
replenish the supplies of the soldiers.  While driving the 
truck, he testified that snipers were shooting at him.  

The veteran also testified to witnessing a Vietnamese 
civilian accidentally detonate a land mine and get blown up.  
He described a horrific scene with body parts strewn 
everywhere.  He reported that this also happened in April or 
May 1971.  

The Board is aware that the veteran provided a general 
description of his in-service stressors in June 2004.  The 
Board also observes that the RO has obtained a chronology of 
command for the veteran's unit.  However, it is unclear in 
which company the veteran served and whether this represents 
a complete set of records of the veteran's unit.

Given the veteran's testimony in his January 2007 hearing, 
the Board finds that the he should be afforded the 
opportunity to provide a more detailed description of his in-
service stressors.  

Thereafter, the RO should contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) so as to 
obtain a complete set of the unit records of his unit (3D 8 
Howitzer Battery 11th Marines, 1st Marine Division) and to 
conduct further unit research, if possible.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and afford him 
another opportunity to provide a detailed 
description of his in-service stressors, 
including names, dates and locations 
surrounding events which occurred during 
his service in the Republic of Vietnam 
that led to his claimed PTSD.  Then the 
RO should review the veteran's January 
2007 hearing transcript and this updated 
stressor statement and make a list of the 
in-service PTSD stressors described 
therein.  This list along with the 
veteran's personnel file must be provided 
to the JSRRC, which should be requested 
to research these stressors and to 
provide records of the veteran's unit.  
Upon receipt of a response from JSRRC, 
the RO should determine whether the 
received materials corroborate a claimed 
in-service stressor or stressors.  

2.  Then the RO should arrange for the 
veteran to be afforded a VA examination 
in order to ascertain the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be conducted in this 
regard.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
If PTSD is diagnosed, the criteria upon 
which such diagnosis is made, including 
identification of the stressors, should 
be indicated.  A complete rationale for 
all opinions expressed should be 
provided.  The veteran's claims file must 
be made available to the examiner for 
review.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the veteran's claim of 
service connection.  If the determination 
of this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


